FILED

UNITED STATES DISTRICT COURT  1 4 2012

FOR THE DISTRICT OF COLUMBIA m
erk, U S. Distr

Courrs mr me m m & B"’""Mvt)rcy

strict of Columb,~g

OSCAR BLAIR MCGRAW,
Plaintiff,

v. Civil Action No. 12-618

BRADLEY A. BLACKINGTON, et al.,

Defendants.

\X\_/L§/\_/§/L§/€

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiffs complaint and application to proceed in forma pauperz's, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was conflned. 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial information Accordingly, the Court will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

zinc /»»04':

United`§tates l§istrict Judge

DATE; 7//» // 1